

115 S3707 IS: Public-Private Cybersecurity Cooperation Act
U.S. Senate
2018-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3707IN THE SENATE OF THE UNITED STATESDecember 5, 2018Mr. Portman (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the Secretary of Homeland Security to establish a vulnerability disclosure policy for
			 Department of Homeland Security internet websites, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public-Private Cybersecurity Cooperation Act. 2.Department of Homeland Security disclosure of security vulnerabilities (a)DefinitionsIn this section:
 (1)Appropriate information systemThe term appropriate information system means an information system that the Secretary of Homeland Security selects for inclusion under the vulnerability disclosure policy required by subsection (b).
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)Information systemThe term information system has the meaning given that term by section 3502(12) of title 44, United States Code.
 (4)SecretaryThe term Secretary means the Secretary of Homeland Security. (5)Security vulnerabilityThe term security vulnerability has the meaning given that term in section 102(17) of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501(17)), in information technology.
 (b)Vulnerability disclosure policyThe Secretary shall establish a policy applicable to individuals, organizations, and companies that report security vul­ner­a­bil­i­ties on appropriate information systems of Department. Such policy shall include each of the following:
 (1)The appropriate information systems of the Department that individuals, organizations, and companies may use to discover and report security vulnerabilities on appropriate information systems.
 (2)The conditions and criteria under which individuals, organizations, and companies may operate to discover and report security vulnerabilities.
 (3)How individuals, organizations, and companies may disclose to the Department security vul­ner­a­bil­i­ties discovered on appropriate information systems of the Department.
 (4)The ways in which the Department may communicate with individuals, organizations, and companies that report security vulnerabilities.
 (5)The process the Department shall use for public disclosure of reported security vulnerabilities. (c)Remediation processThe Secretary shall develop a process for the Department to address the mitigation or remediation of the security vulnerabilities reported through the policy developed in subsection (b).
			(d)Consultation
 (1)In generalIn developing the security vulnerability disclosure policy under subsection (b), the Secretary shall consult with each of the following:
 (A)The Attorney General regarding how to ensure that individuals, organizations, and companies that comply with the requirements of the policy developed under subsection (b) are protected from prosecution under section 1030 of title 18, United States Code, civil lawsuits, and similar provisions of law with respect to specific activities authorized under the policy.
 (B)The Secretary of Defense and the Administrator of General Services regarding lessons that may be applied from existing vulnerability disclosure policies.
 (C)Non-governmental security researchers. (2)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any consultation under this section.
 (e)Public availabilityThe Secretary shall make the policy developed under subsection (b) publicly available.
			(f)Submission to Congress
 (1)Disclosure policy and remediation processNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to Congress a copy of the policy required under subsection (b) and the remediation process required under subsection (c).
				(2)Report and briefing
 (A)ReportNot later than 1 year after establishing the policy required under subsection (b), the Secretary shall submit to Congress a report on such policy and the remediation process required under subsection (c).
 (B)Annual briefingsOne year after the date of the submission of the report under subparagraph (A), and annually thereafter for each of the next 3 years, the Secretary shall provide to Congress a briefing on the policy required under subsection (b) and the process required under subsection (c).
 (C)Matters for inclusionThe report required under subparagraph (A) and the briefings required under subparagraph (B) shall include each of the following with respect to the policy required under subsection (b) and the process required under subsection (c) for the period covered by the report or briefing, as the case may be:
 (i)The number of unique security vulnerabilities reported. (ii)The number of previously unknown security vulnerabilities mitigated or remediated.
 (iii)The number of unique individuals, organizations, and companies that reported security vulnerabilities.
 (iv)The average length of time between the reporting of security vul­ner­a­bil­i­ties and mitigation or remediation of such vulnerabilities.